Hill, J.
In a petition for mandamus against the trustees of a school district, to require them to recommend to the board of commissioners of roads and revenues of the county the levy of a tax for the year 1929 .upon all the taxable property of the school district, sufficient to pay to the plaintiffs the principal and interest due upon certain bonds owned by them in 1930, which were issued for the purpose of building and equipping a sehoolhouse in the school district, it appearing that the bonds, the legality of which was attacked by demurrer upon constitutional and other grounds, had been duly validated, and that the defendants had failed to intervene in the proceeding to validate the bonds, they could not be heard to attack the validity of the act under which the bonds were issued, on the ground that the act was unconstitutional. The court erred in sustaining the demurrer and dismissing the petition, *434and in refusing to iss¿ie a mandamus absolute as prayed for. Civil Code (1910), § 448; Dumas v. Rigdon, 151 Ga. 267 (106 S. E. 261); Goolsby v. Board of Drainage Commissioners, 156 Ga. 213 (10) (119 S. E. 644); Epping v. City of Columbus, 117 Ga. 263, 280 (43 S. E. 803); Whiddon v. Fletcher, 150 Ga. 39 (102 S. E. 350).
No. 7649.
November 13, 1930.
Spalding, MacDougald & Sibley, Sumter M. Kelley, and H. H. Hargrett, for plaintiffs.
O. D. Rivers and Wesley Shropshire, for defendants.

Judgment reversed.


All the Justices concur.